11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Adage, Inc. d/b/a Neighbors                     * From the 118th District
Convenience Store,                               Court of Howard County,
                                                  Trial Court No. 49225.

Vs. No. 11-14-00001-CV                         * February 6, 2014

Matthew Fowler,                                * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Adage, Inc. d/b/a Neighbors Convenience Store.